Patterson, J.:
The relator, claiming to be a member of the police force of the ■city of New York, and- that he had been unlawfully stricken from the roll of the police department by the respondents, procured a writ of certiorari to review their action. They have made a return -Of .their proceedings and of the record of an investigation made by them upon the disclosures contained in which they passed the resolution dropping the .relator from the' roll of membership of the *381police force. The relator was accused of securing his place on the-force by a gross fraud, and a violation of the civil service rules. It. was shown that he had passed a sufficient examination as to mental-qualifications to serve as a policeman ; but it was required, as a condition precedent to his lawful appointment, that as an applicant ■passing the civil service examination, he should subscribe .the surgeon’s certificate of his eligibility. ' The charge made against the relator, in substance, was, that he did not personally sign his name to the surgeon’s certificate required by the civil service board. The-principal objection taken to the action of the respondents is, that the proceeding was not conducted in a lawful and proper manner that no written charges or specifications were served upon the-relator, and that he did not have such a hearing as he was entitled to as a member of the police force. But the charge against him did not relate to any offense committed by him as a member of the force. The proceeding was merely an investigation).into matters preceding his appointment, and related to the subject of his ever having been lawfully employed, upon the force. ' What was said by the General Term of the Supreme. Court in the case of Krushinsky v. Martin (91 Hun, 425) directly applies to this case. Under the. authority of the decision in that, case, the proceedings had by the police commissioners were regular and proper, and there is no force in the objection that he did not have a- proper hearing, so far as the-form and methods of procedure are concerned.
The evidence before the commissioners was sufficient to authorize, the action they took. There was proof upon which they were entitled to act, namely, a comparison of handwriting and the testimony of an expert. The signature of the relator to his examination as to-mental qualifications was genuine and it differed most widely from the signature affixed to the surgeon’s certificate.'of physical qualification. The differences were not those incidental and ordinary variances that are to be observed in different genuine signatures of the same person, but they were so radical in their character as to-indicate that they were not made by the same person. The expert witness gave his reasons and pointed out the inherent characteristic-variations tending to show that the signatures were made by different persons, and the inspection of the writing made by the police-commissioners was sufficient to satisfy them of the fraud that had. *382been' perpetrated in the procurement of the appointment. Ho ■explanation was made or attempted to be made on behalf of the relator, although all the, facts were within his personal knowledge.
The writ of certiorari must'be quashed and the proceedings dismissed,. with costs. ■ ■ . . ■
Van Brunt, P. J., Rumsey, O’Brien and Parker, JJ., concurred.
Writ dismissed, with costs.